DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #02-019
December 20, 2002

Dear State Medicaid Director:
This is to further advise you of recent legislative changes relating to Medicaid coverage of
Medicare cost-sharing for Qualifying Individuals (QIs), described in section 1933 of the Social
Security Act. These are persons with incomes of 120-175 percent of the official Federal poverty
line, whom Medicaid assists in paying all or part of the monthly Medicare Part B premium.
Authority for benefits for these persons had been scheduled to expire on December 31, 2002.
A Continuing Resolution (Pub. L. No. 107-229, as amended by Pub. L. Nos. 107-240 and 107-244,
and most recently amended by Pub. L. No. 107-294) has been enacted that extends, at current
funding levels, the QI-1 benefit through March 12, 2003. This means that there is Federal funding
for the Medicare Part B premiums through the entire month of March 2003 for individuals who
have enrolled as QI-1s prior to March 13, 2003. QI-1s have incomes of at least 120 percent of
poverty, but less than 135 percent, and receive Medicaid for the full Medicare Part B premium.
Do not take any action to notify or terminate QI-1s at this time.
We will keep you informed as we learn more information about the QI-1 program.
Sincerely,
/s/
Dennis G. Smith
Director

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations

Page 2 – State Medicaid Director
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

